Citation Nr: 0018447	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-15 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease, right knee, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease, left knee, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1984 to 
March 1996.  

The issues on appeal arise from a May 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  In March 2000, the Board of 
Veterans' Appeals (Board) remanded the veteran's claims so 
that a Travel Board hearing could be scheduled.  The veteran 
was subsequently notified that this hearing was scheduled to 
take place on June 13, 2000, but he failed to appear.  

REMAND

The veteran's claims of entitlement to evaluations in excess 
of that currently assigned to his service-connected right and 
left knee disabilities are well grounded.  A claim for a 
higher evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

Although these claims have been remanded previously, the 
Board finds that a new VA orthopedic examination is 
necessary.  In DeLuca v. Brown, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") held that in evaluating a service-connected 
disability involving a joint, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1999) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

The Board finds that the VA joint examination conducted in 
May 1999 failed to provide information as to whether the 
veteran's right and/or left knee exhibited weakened movement, 
excess fatigability, incoordination, or ankylosis (favorable 
or unfavorable).  Moreover, the examiner did not express an 
opinion on whether pain could significantly limit functional 
ability during flare-ups or when the veteran's knees are used 
repeatedly over time.  A new VA orthopedic examination is 
therefore necessary.

In the examination report, the VA examiner diagnosed the 
veteran as having bilateral knee patellofemoral joint disease 
with early degenerative joint disease.  In VAOPGCPREC 23-97 
(July 1, 1997), it was held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
diagnostic codes 5003 and 5257.  Following the new orthopedic 
examination, the RO should give renewed consideration to this 
opinion.  Moreover, in Esteban v. Brown, 6 Vet. App. 259 
(1994), it was determined that separate manifestations of the 
same disability may be rated individually if none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping the symptomatology of the other conditions.  
In Esteban, the Court determined that residuals of a face 
injury could be rated separately under disfigurement, painful 
scars and facial muscle damage.

The Board stresses to the veteran that, although VA has a 
duty to assist the veteran with the development of the 
evidence in connection with his claim for an increased 
rating, the duty to assist is not always a one-way street.  
38 U.S.C.A. § 5107(a) (West 1991); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

Federal regulations also state, in pertinent part, as 
follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999)

As noted above, VA has a duty to assist a claimant in the 
development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999).  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes the procurement of medical records to which the 
veteran has made reference to.  Littke v. Derwinski 1 Vet. 
App. 90 (1990).  The most recent treatment records pertaining 
to the veteran were associated with the claims file in April 
1999.  To ensure that the veteran's claims will receive a 
fully informed evaluation, clinical data taking into account 
the condition of his knees, since April 1999, should be 
obtained and reviewed.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of private sources of any 
treatment he has received for his knee 
disabilities since April 1999.  After 
obtaining the appropriate releases, 
copies of the records should be obtained 
and associated with the claims folder. 

2.  Any pertinent VA medical records 
documenting treatment of the veteran for 
his bilateral knee disabilities since 
April 1999, which have not already been 
associated with the claims file, should 
be obtained and made of record.  The RO 
should also request all such records 
from Dorn VA Hospital. 

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA orthopedic examination 
of the knees.  The provisions of 38 
C.F.R. § 3.655 should be adhered to if 
the veteran fails to report for the 
examination without good cause.

4.  The veteran should thereafter be 
afforded a VA orthopedic examination of 
the knees.  The claims folder must be 
made available to the examiner and 
reviewed by him/her before the 
examination.  A copy of this Remand 
decision must be provided.  Such tests as 
the examiner deems necessary should be 
performed.

a.  The examiner should note 
the ranges of motion of each 
knee.  For VA purposes, normal 
knee flexion is to 140 degrees, 
and normal knee extension is to 
0 degrees.

b.  The examiner should note 
whether the veteran has 
recurrent subluxation or 
lateral instability.  If so, 
the examiner should classify 
the severity of any subluxation 
or lateral instability as mild, 
moderate or severe, with any 
benefit of the doubt given to 
the veteran.

c.  The examiner should 
indicate whether the veteran's 
knees exhibit weakened 
movement, excess fatigability, 
or incoordination attributable 
to the service-connected 
disabilities; and, if feasible, 
these determinations should be 
expressed for each knee in 
terms of the degree of 
additional range of motion loss 
or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, 
or incoordination.  

d.  The examiner should express 
an opinion on whether pain 
could significantly limit 
functional ability during 
flare-ups or when the veteran's 
knees are used repeatedly over 
time.  This determination 
should, if feasible, be 
portrayed for each knee in 
terms of the degree of 
additional range of motion loss 
or favorable or unfavorable 
ankylosis due to pain on use or 
during flare-ups.  

e.  Such tests as the examiner 
deems necessary, including any 
X-rays, should be performed.  
If the examiner finds that it 
is not feasible to answer a 
particular question or follow a 
particular instruction, he or 
she should so indicate and 
explain the reason.

5.  Upon receipt of the examination 
report, the RO should review it to ensure 
that it is adequate for rating purposes.  
If the examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

7.  Following the completion of the 
foregoing, the RO should review the 
issues of the ratings to be assigned the 
veteran's bilateral knee disabilities.  
If any benefit sought on appeal remains 
denied, the veteran and any 
representative should be furnished a 
supplemental statement of the case, to 
include discussion of DeLuca, VAOPGCPREC 
23-97, and the provisions of 38 C.F.R. § 
3.655, if appropriate.  The veteran and 
his representative (if any) should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

